Citation Nr: 1441889	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-47 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, claimed as due to herbicide exposure during service.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to an initial rating higher than 30 percent for the service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that in relevant part denied service connection for peripheral vascular disease, hypertension and asbestosis.  

In June 2011 the RO in Roanoke, Virginia issued a rating decision that in relevant part granted service connection for coronary artery disease and assigned an initial rating of 30 percent disabling effective from November 20, 2008.  The Veteran submitted a timely Notice of Disagreement (NOD) regarding the assigned initial rating in July 2011.  As the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) on that issue, remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  The issue has accordingly been added to the title page.

In August 2012 the Veteran testified before the undersigned Veterans Law Judge by videoconference from the Louisville RO.  The Board advised the Veteran by letter in September 2012 that the videoconference hearing had not produced a transcript, and that he was entitled to another hearing before the Board.  The Veteran has not responded to that letter, so the Board will assume the Veteran does not want another hearing and will proceed accordingly.  

The issue of entitlement to increased evaluation for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides in service.

2.  The Veteran is not shown to have peripheral vascular disease.

3.  Hypertension was not manifested during service or to a compensable degree within the first year after discharge from service, is not incurred in or otherwise related to service and not is permanently aggravated beyond its normal progress by the service-connected diabetes mellitus.

4.  The Veteran is not shown to have asbestosis or any other chronic respiratory disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral vascular disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2013).

3.  The criteria for service connection for asbestosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

Complete notification for service connection claims, to include the disability-rating and effective date elements of a service-connection claim and the elements required to establish entitlement to service connection on a secondary basis, was provided to the Veteran by letter dated in May 2009 and the Veteran had ample opportunity to respond prior to the July 2009 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With asbestos-related claims, the Board must determine whether the development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120, 124- 125 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the claim- development procedures).  The procedures regarding development of asbestos-related claims are specified in VA Adjudication Procedure Manual, M21-1 Manual Rewrite, subpart ii (compensation), 1.H.29 (Developing Claims for Service Connection for Asbestos-Related Diseases).  This requirement was satisfied by the May 2009 letter, in which the RO informed the Veteran of the evidence required to demonstrate an asbestos-related disease and asked him to identify the circumstances of any asbestos exposure during service.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been provided appropriate VA examinations in support of his claims for service connection.  The RO has obtained medical treatment records relating to the Veteran's period of active service, and has also obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  The Veteran has not identified any other existing evidence that should be obtained.  

The Veteran was afforded a hearing before the Board during which he presented argument in support of his claims, with the assistance of a representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the onset of the disorders for which service connection is claimed.  The Veteran also volunteered his relevant treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for arteriosclerosis, cardiovascular-renal disease and/or hypertension is presumed if such disorder became manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a). 

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  

In December 2013 the NAS issued Veterans and Agent Orange: Update 2010 (Update 2012). That document specifically stated that presumption of service connection based on herbicide exposure is not warranted for hypertension, for circulatory disorders other than ischemic heart disease or for respiratory disorders including wheeze or asthma, chronic obstructive pulmonary disease or farmer's lung.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service Connection for Peripheral Vascular Disease

The Veteran served in the Republic of Vietnam from December 1969 to December 1970.  Accordingly, he is presumed to have been exposed to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).

Peripheral vascular disease is not a disorder listed in 38 C.F.R. § 3.309(e) as presumptively associated with herbicide exposure, and NAS Update 2012 specifically stated that presumption of service connection based on herbicide exposure is not warranted for circulatory disorders other than ischemic heart disease.

Service treatment records (STRs) show no indication of a vascular disorder during service.  In February 1983 the Veteran presented to the service podiatry clinic complaining of circulation in the left foot, but the clinical evaluation determined the problem to be orthopedic (perineurofibrosis neuroma) rather than vascular.  During separation examination in February 1983 he complained of lack of circulation in the left foot but his vascular system was characterized as "normal" on examination.  

The Veteran had a VA medical examination in February 1984 that is silent in regard to any complaint of vascular problems or any current indication of vascular abnormality.

The Veteran had an initial evaluation by his new VA primary care physician (PCP) in December 2004.  There was no history of any vascular complaints.  Current examination showed some pretibial edema but nothing remarkable.

A VA cardiology risk assessment dated in March 2008 shows "comorbid conditions" of renal failure and peripheral vascular disease (PVD).  However, VA vascular lab abdominal aortic aneurism (AAA) screening and carotid arterial duplex study performed the same month showed no aneurysmal changes.  

In a VA diabetes mellitus examination in March 2009 the Veteran denied symptoms of PVD in the lower extremities.  However, he was again examined in June 2009 by the same physician, and on that occasion the examiner noted PVD as a reported problem with onset in 1999, initially manifested by cramping of the legs while walking.  There were no reported treatments for the disorder.   The Veteran reported claudication of the lower extremities, increased fatigue in the legs and feeling of coldness in the feet.  The examiner performed a clinical examination and noted observations in detail, including normal color and temperature of the lower extremities.  Ankle brachial index (ABI) of the bilateral lower extremities showed normal study with no evidence of hemodynamically significant arterial disease.  The examiner stated after examination that PVD could not be diagnosed since ABI and examination showed no significant PVD.  Accordingly, PVD was not worsened or increased by the service-connected diabetes.  

The Veteran has extensive VA treatment notes in the claims file and in the electronic file in Virtual VA and the Veterans Benefit Management System (VBMS).  The Veteran's active problems list, to include the most recent records in Virtual VA/VBMS, does not list PVD as a current medical problem.  

On review of the evidence above, the Board finds the Veteran is not competently diagnosed with PVD.  Not only is there no diagnosis of PVD in any treatment record, but the VA examiner specifically found on clinical examination that PVD is not present.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Veteran has asserted that he has PVD, but this appears to be his lay opinion based on his symptoms of lower leg pain and cramping.  Given the Veteran's multiple diagnosed medical problems (including CAD, diabetes, hyperlipidemia, hypertension, hyperlipoproteinemia, stage III chronic kidney disease, spondylosis and gastroesophageal reflux disease, among others), and also given his smoking history, the etiology of his lower limb symptoms is a complex medical question that is not within a layperson's competence to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on the evidence and analysis above, the Board finds the Veteran is not shown to have PVD.  Accordingly, he has not presented a claim for disability for which service connection can be considered, and the claim must consequently be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Service Connection for Hypertension 

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

STRs show no indication of hypertension.  During separation examination in February 1983 the Veteran indicated "don't know" for history of high or low blood pressure, but his heart and vascular system was characterized as "normal" on examination and his blood pressure was 118/76.

The Veteran had a VA medical examination in February 1984 that is silent in regard to any complaint of hypertension.  His current blood pressure on examination was 110/84.  

The Veteran had an initial evaluation by his new VA primary care physician (PCP) in December 2004; there was no history of hypertension and his current blood pressure was 105/70.  Thereafter, a VA cardiologist in March 2005 noted a clinical impression of hypertension, and a VA inpatient treatment note (treatment for coronary vascular disease) noted additional diagnosis of essential hypertension.

The Veteran had a VA diabetes mellitus examination in March 2009 in which the examiner noted the Veteran had been treated for high blood pressure in December 2004 and hypertension was diagnosed in 2005.  The examiner stated an opinion that hypertension was not a complication of diabetes; as rationale the examiner stated that hypertension was shown to have been present prior to diabetes.  The examiner also stated that hypertension was not aggravated by diabetes.  

A VA primary care clinic (PCC) note dated in April 2009 states that the Veteran's body mass index (BMI) showed him to be obese, and that obesity was  risk factor for developing hypertension (as well as heart disease, diabetes, arthritis, sleep apnea and certain cancers).  The Veteran was urged to participate in a managed weight reduction program but he declined to do so.

The Veteran had another VA diabetes mellitus examination in June 2009, performed by the same physician who had performed the examination in March.  The examiner noted diagnosis of hypertension in 2003-04 and again stated an opinion that hypertension is not a complication of diabetes because it was shown to have preceded the onset of diabetes.  

Review of the evidence above shows the Veteran is competently diagnosed with hypertension, so the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Addressing first the question of direct service connection, STRs do not establish the Veteran to have been hypertensive during service.  Further, the Veteran was discharged in October 1983, and there was no indication of hypertension on examination as late as December 2004; the Board concludes the Veteran was not hypertensive to a compensable degree within the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not for consideration.

The Veteran is presumed to have been exposed to herbicides in service, but hypertension is not a disorder listed in 38 C.F.R. § 3.309(e) as presumptively associated with herbicide exposure, and NAS Update 2012 specifically stated that presumption of service connection based on herbicide exposure is not warranted for hypertension.  Further, there is no medical opinion of record stating the Veteran's hypertension is somehow related to herbicide exposure, so the circumstances cited in Stefl and Combee are not met. 

Finally, the Veteran has asserted his opinion that his hypertension is due to or aggravated by his service-connected diabetes mellitus, but that opinion is refuted by the VA examiner, who stated a clear medical opinion that hypertension is not due to or worsened by the service-connected diabetes.  The examiner clearly was fully informed of the pertinent factual premises and he provided a fully-articulated opinion supported by a reasoned analysis.  Accordingly, the medical examiner's opinion is probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

The Veteran has asserted his personal belief that his hypertension is due to or aggravated by the service-connected diabetes, but the Veteran is shown to have risk factors for hypertension including obesity and smoking history.  Accordingly, the etiology of his hypertension is a complex medical question that his not within his competence as a layperson.  Jandreau, 492 F.3d 1372; Kahana, 24 Vet. App. 428.

In sum, based on the evidence and analysis above, the Board finds the Veteran's hypertension is not etiologically related to service and is neither proximately caused nor permanently worsened by his service-connected diabetes mellitus.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service Connection for Asbestosis

There is no statute specifically addressing service connection for asbestos-related diseases, nor has the VA promulgated any specific regulations or presumptions for these types of cases.  However, in 1988 VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims; see VA Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual, M21-1 Manual Rewrite, Part IV, subpart ii, 2.C.9 (Service Connection for Disabilities Resulting from Exposure to Asbestos) (hereinafter "M21-1MR, IV.2.ii.C.9.").  

In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, also concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure; see VAOPGCPREC 4-00.  Based on the foregoing, the VA must analyze the veteran's claim for service connection for a disability that is related to asbestos exposure under the established administrative protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Common materials that may contain asbestos include steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fireproofing materials and thermal insulation.  M21-1MR, IV.ii.2.C.9.a.

Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial fibrosis or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques; and, cancers of the lung, bronchus, larynx, pharynx and urogenital system (except the prostate).  M21-1MR, IV.ii.2.C.9.b.

Specific effects of exposure to asbestos include lung cancer, gastrointestinal cancer, urogenital cancer and mesothelioma.  Disease-causing exposure to asbestos may be brief and/or indirect.  Current smokers who have been exposed to asbestos face greater risk of developing bronchial cancer, but mesotheliomas are not associated with cigarette smoking. M21-1MR, IV.ii.2.C.9.c.  
 
The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1MR, IV.ii.2.C.9.d.

A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, IV.ii.2.C.9.e.

Some of the major occupations involving exposure to asbestos include mining; milling; working in shipyards; insulation work; demolition of old buildings;  carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and, manufacture and installation of such products as roofing and flooring materials, asbestos and cement sheet and pipe products and military equipment.  Exposure to any simple kind of asbestos is unusual except in mines and mills where the raw materials are produced.  M21-1MR, IV.ii.2.C.9.f.

High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  M21-1MR, IV.ii.2.C.9.g.

When deciding a claim for service connection for a disability resulting from an exposure to asbestos, VA must determine whether service records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  M21-1MR, IV.ii.2.C.9.h.

The Court has found that provisions in former paragraph 7.68 (predecessor to M21-1MR, IV.ii.2.C.9.f-g cited above) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Dyment v. West, 13 Vet. App. 141, 145 (1999); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-00 (April 13, 2000).

The Veteran submitted a Statement in Support of Claim in May 2009 in which he detailed his exposure in service to asbestos.  Specifically, he stated that during the period 1961 to 1968 he had lived in World War II era wooden barracks at Fort Knox, Kentucky; in Munich and Mannheim in West Germany; at Fort Campbell, Kentucky; and, at Wright-Patterson Air Force  Base, Ohio.
  
STRs in this case show no indication of any complaints relating to the lungs.  During a physical examination in September 1969 the chest was noted as "abnormal" due to calcified granulomata in the right mid-lung and hilus (the chest was otherwise normal) but in subsequent examinations in February 1975, January 1977, March 1978, March 1981, October 1981 and separation examination in February 1983 the lungs and chest were characterized as "normal" on examination, with chest X-rays within normal limits.  In the corresponding self-reported Reports of Medical History the Veteran denied history of asthma, shortness of breath, pain or pressure in chest or chronic cough.

The Veteran had a VA medical examination in February 1984 that is silent in regard to any complaints relating to the lungs.  Chest X-ray showed the heart and lungs to be within normal limits.

In September 2001, in conjunction with treatment for cardiac-related chest pain, the Veteran reported to a VA medical student that he had a 45 year history of intermittent smoking, which he recently ceased in March 2001 after having a myocardial infarction.  At worst his smoking had been 4 packs per day, for a period of two years.  He endorsed a recent episode of wheezing that resolve spontaneously; he denied previous history of wheezing or asthma and denied current cough, sputum production or hemoptysis.

The Veteran had a VA pulmonary function test (PFT) in May 2002.  The interpretation was spirometry within normal limits and positive response to bronchodilators, but lung volumes revealed a moderate restrictive defect. 

The Veteran had an initial evaluation by his new VA primary care physician (PCP) in December 2004.  The Veteran denied morning cough but endorsed shortness of breath (SOB) most of the time, possibly due to deconditioning or to his cardiac condition.  On current examination the lungs were clear and without wheezes or crackles.

The Veteran was admitted for VA treatment in January 2008 for SOB since November 2007 but recently becoming worse.  The Veteran was referred for cardiological consult and was subsequently admitted for SOB due to CAD; however, a physician noted during inpatient treatment that PFT in 2002 appeared to show possible restrictive defect in lung volumes, and recommended repeating the PFT to determine whether the current SOB was cardiac or pulmonary in nature.  Thereafter, PFT the same month showed no demonstrable obstructive defect, significant response to bronchodilator, normal diffusing capacity and mild restrictive defect in lung volumes.

The Veteran had a VA PFT in May 2009 in which lung volumes and diffusing capacity were normal; all values showed improvement since prior study in November 2008.  Spirometry showed no demonstrable obstructive defect.

The Veteran had a VA examination in June 2009 in which he reported having been exposed to asbestos in service in dormitories and workshops, and in working with pipes that were insulated with asbestos.  The Veteran was not certain if he had ever worked directly with asbestos but stated he had worked with munitions.  He admitted to a 30 pack-year history of smoking, ending in 2001.  Respiratory problems reportedly began with dyspnea on exertion in 1997.  Clinical examination of the chest and lungs was essentially normal.  High-resolution computed tomography (CT) scan of the chest, performed specifically to determine possible interstitial lung disease/asbestosis, showed no evidence of asbestosis; there were a few areas of scattered minor pleural thickening bilaterally, old granulomatous disease and coronary artery calcification consistent with CAD.  PFT showed normal spirometry, no obstruction or restriction and normal diffusion.  The examiner diagnosed no current respiratory disorder, noting that CT scan and PFT were unremarkable and despite the Veteran's use of an albuterol inhaler there was no diagnosis of asthma or COPD.  The examiner's opinion was that the Veteran does not have asbestosis.  

The Veteran had a VA chest X-ray in April 2010 for which the interpretation was no acute disease.

On review of the evidence above, the Board finds at the outset that there is no evidence the Veteran was actually exposed to asbestos during service.  Service personnel records do not show the Veteran as having served in a shipyard or as having performed any other activities in service that are noted in M21-1MR as being associated with high risk of asbestos exposure.  The Veteran believes he was exposed to asbestos while living in antiquated barracks in the United States and in Germany, but there is no evidence of record that such buildings actually contained asbestos insulation.

Further, there is no medical evidence of record indicating the Veteran has asbestosis or any other interstitial lung disease related to asbestos exposure.  In fact, the VA examiner stated the Veteran does not have any chronic respiratory disorder whatsoever; this opinion is consistent with subsequent VA treatment records in Virtual VA and VBMS, which continue to show no indication of a respiratory diagnosis in the Veteran's active problems list.  Accordingly, the Veteran has not shown a respiratory disorder for which service connection can be considered.  Brammer, 3 Vet. App. 223, 225 (1992).  

In sum, the Veteran contends that he was exposed to asbestos in service and that such exposure resulted in a chronic respiratory disorder.  The existence of exposure, or other disease or injury in service, is not enough to show entitlement to service connection; there must be a resulting disability.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer, 3 Vet. App. 223.  Existence of current disability must be shown by competent medical evidence.  Degmetich, id.  As in this case there is no medical evidence of any chronic respiratory disorder, of any etiology, the Board finds the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for peripheral vascular disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for asbestosis is denied.


REMAND

As noted in the Introduction, the Roanoke RO issue a rating decision in June 2011 that in relevant part granted service connection for CAD and assigned an initial rating of 30 percent.  The Veteran filed a timely NOD in regard to this initial rating in July 2011, but review of the claims file and Virtual VA/VBMS does not disclose a SOC on this issue.  As the AOJ has not issued an SOC, remand is required.  Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran an SOC on his claim for entitlement to an initial rating higher than 30 percent for the service-connected coronary artery disease, so that he may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


